DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the applicant’s amendment filed December 6, 2021.  Claims 1, 2, 4, 6, 7, 9, 11, 12, 141, 16, 17, 19, and 20 are pending and allowable as set forth below.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The rejection under 35 USC 101 has been withdrawn. 
The rejection under 35 USC 112 has been withdrawn. 

	
	







Allowable Subject Matter
Currently claims 1, 2, 4, 6, 7, 9, 11, 12, 141, 16, 17, 19, and 20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…in response to identifying the failure of the ecommerce shopping cart to satisfy the purchasing criteria:
selecting, by the one or more processors, a second product for the ecommerce shopping cart to satisfy the purchasing criteria based on the identified event;
adding, by the one or more processors, responsive to identifying that the elapsed time satisfies the depletion rate, the second product to the ecommerce shopping cart, wherein the ecommerce shopping cart including the second product is displayed on the client device to indicate that the ecommerce shopping cart satisfies the purchasing criteria”

Fox discloses selecting, by the one or more processors a second product based on the identified event (Fox [0025] In one embodiment, product purchase recommendation system 104 selects the most popular products from the most popular  in response to identifying the failure of the ecommerce shopping cart to satisfy the purchasing criteria: selecting, by the one or more processors, a second product for the ecommerce shopping cart to satisfy the purchasing criteria based on the identified event; adding, by the one or more responsive to identifying that the elapsed time satisfies the depletion rate, the second product to the ecommerce shopping cart, wherein the ecommerce shopping cart including the second product is displayed on the client device to indicate that the ecommerce shopping cart satisfies the purchasing criteria.     
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625